December 08, 2006


Mr. Mike A. Hatchell
Locke Liddell & Sapp, LLP
100 Congress Ave., Suite 300
Austin, TX 78701-4042
Mr. Andrew George Khoury
Andrew G. Khoury, P.C.
P. O. Box 1151
Longview, TX 75606

RE:   Case Number:  04-0825
      Court of Appeals Number:  06-02-00185-CV
      Trial Court Number:  97-1009-B

Style:      THE LONG TRUSTS
      v.
      ROBERT M. GRIFFIN, ROBERT M. GRIFFIN, JR., MARVIN AND MARIE OGILVIE
      AND CHARLES W. CONRAD

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Linda Rogers|
|   |                |
|   |Ms. Barbara     |
|   |Duncan          |